Case 2:20-cv-02054-DDC-GEB Document 1-1 Filed 02/06/20 Page 1 of 11




         EXHIBIT A
      Case 2:20-cv-02054-DDC-GEB Document 1-1 Filed 02/06/20 Page 2 of 11




             IN THE DISTRICT COURT OF JOHNSON COUNTY, KANSAS

PETER L. LICKTEIG,                           )
                                             )
                      Plaintiff,             )              Case No. 20-CV-00180
v.                                           )              Div. 11
                                             )
WARDRIP LANDSCAPING, INC.                    )
                                             )
And                                          )
                                             )
WALMART, INC.                                )
                                             )
                      Defendants.


               DEFENDANT WALMART, INC.’S NOTICE OF REMOVAL

        I hereby certify that a copy of the Notice of Removal in the above-styled action has been

filed in the United States District Court for the District of Kansas, on this 6th day of February,

2020.

        A copy of the Notice of Removal is attached hereto as Exhibit 1.



                                             Respectfully submitted,

                                             /s/ James R. Jarrow
                                             James R. Jarrow              KS #14287
                                             Haley A. Stevenson           KS # 28135
                                             BAKER STERCHI COWDEN & RICE, L.L.C.
                                             9393 W. 110th St., Suite 500
                                             Overland Park, KS 66210
                                             Telephone:            (913) 451-6752
                                             Facsimile:            (816) 472-0288
                                             Email:                jarrow@bscr-law.com
                                                                   hstevenson@bscr-law.com
                                             ATTORNEYS FOR DEFENDANT
                                             WALMART, INC.




                                                 1
     Case 2:20-cv-02054-DDC-GEB Document 1-1 Filed 02/06/20 Page 3 of 11




                                CERTIFICATE OF SERVICE


       The undersigned hereby certifies that the foregoing document was electronically filed with

the Clerk of the Court on this 6th day of February, 2020, which will send notification of the same

to all counsel of record.



       Mark J. Eichholz, #14017
       Hinkle & Eichholz, Chartered
       130 N. Cherry, Suite 101
       Olathe, KS 66061
       mickeichholz@msn.com
       ATTORNEY FOR PLAINTIFF


       Nathan Sutton
       7211 W 98th Terrace Suite 140
       Overland Park, KS 66212
       REGISTERED AGENT FOR WARDRIP LANDSCAPING, INC.




                                               /s/ James R. Jarrow




                                                2
Case 2:20-cv-02054-DDC-GEB Document 1-1 Filed 02/06/20 Page 4 of 11




                                                                 EXHIBIT A
Case 2:20-cv-02054-DDC-GEB Document 1-1 Filed 02/06/20 Page 5 of 11
Case 2:20-cv-02054-DDC-GEB Document 1-1 Filed 02/06/20 Page 6 of 11
Case 2:20-cv-02054-DDC-GEB Document 1-1 Filed 02/06/20 Page 7 of 11
Case 2:20-cv-02054-DDC-GEB Document 1-1 Filed 02/06/20 Page 8 of 11
Case 2:20-cv-02054-DDC-GEB Document 1-1 Filed 02/06/20 Page 9 of 11
Case 2:20-cv-02054-DDC-GEB Document 1-1 Filed 02/06/20 Page 10 of 11
Case 2:20-cv-02054-DDC-GEB Document 1-1 Filed 02/06/20 Page 11 of 11
